DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Although claims 5 – 7, 15 - 27 appear to fall within a statutory category (i.e., apparatus), claims 5 – 7, 15 - 27 encompass nothing more than logic/software modules as per the specification ("These modules can be edited by programming languages and stored in electronic devices or storage media devices connected by the electronic devices ", Page 12, lines 3, 4). Thus, claims 5 – 7, 15 - 27 are directed to non-statutory subject matter because their scope includes a computer program embodiment, an abstract data structure which does not fall within one of the four statutory categories (i.e., it is directed to a program per se). See also MPEP § 2106.IV.B.1.a. Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized. In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.

Allowable Subject Matter
3.	Claims 1 – 4, 8 – 14, 28 – 33 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (a recommendation subsystem being connected with the analysis subsystem, the recommendation subsystem generating at least one presumptive learning mode according to the learning behavior data of the plural audio-visual knowledge content from multiple sources watched by at least one user, and generating a subsequent learning experiment combination according to the at least one presumptive learning mode to validate the subsequent learning experiment combination according to any one of learning modes in the at least one presumptive learning mode, the subsequent learning experiment combination being regarded as a recommended learning combination when the subsequent learning experiment combination meets validation requirements; and a training subsystem being connected with the recommendation subsystem, the training subsystem setting each of the interactive time points in each of the plural audio-visual knowledge content according to the recommended learning combination, and transmitting each of the interactive time points in each of the plural audio-visual knowledge content to a database, the training subsystem that provides at least one of preset plural audio-visual knowledge content to the at least one user to provide the plural audio-visual knowledge content for the at least one user to watch and learn.). These limitations in conjunction with other limitations of the dependent and independent claims 1 – 4 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Applicant teaches (using user analysis module to calculate a distance and clustering of plural historical learning behavior data of all users in a database according to each of the plural historical learning behavior data, and categorizing current users into corresponding user clusters to generate a user clustering data; marking object in an image data belonging to an audio-visual knowledge content by an audio-visual content analysis module to generate an image object sequence related to each of time points in the audio-visual knowledge content; calculating a pitch of each of audio frames of audio data that belongs to the audio-visual knowledge content by the audio-visual content analysis module for audio frequency analysis to generate an audio sequence related to each of the time points in the audio-visual knowledge content; extracting texts in the database, and carrying on a purpose classification of the interactive data by a message analysis module to generate a message sequence related to a purpose of the interactive data; taking an input time of the interactive data with each of the corresponding time points in the audio-visual knowledge content to generate each of interactive time points by a time-sequential interactive module, and combining each of the interactive time points in a time axis of the audio-visual knowledge content to generate a time-sequential interactive sequence; and correlating the user clustering data, the image object sequence, the audio sequence, the message sequence and the time-sequential interactive sequence with the interactive data by an integrated multi-sequence analysis module to generate a learning behavior data at any one of the time points in the audio-visual knowledge content.). These limitations in conjunction with other limitations of the dependent and independent claims 8 – 14 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Applicant teaches (using an experiment module to generate a subsequent learning experiment  combination according to the at least one presumptive learning model, when the experiment module judges that the subsequent learning experiment combination meets a requirement of a key experimental indicator, the experiment module confirming an experiment is successful; using a verification module to validate whether the subsequent learning experiment combination meets a validation requirement according to any one of learning modes; and taking the subsequent learning experiment combination as a recommended learning combination when the verification module judges that the subsequent learning experiment combination meets the validation requirement). These limitations in conjunction with other limitations of the dependent and independent claims 28 – 33 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al.  teach Internet-based recorded course learning following system.  Subramanian et al. teach Knowledge graph based learning content generation.  Shakeri et al. teach computer automated learning management systems.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658